PER CURIAM.
This cause coming on to be heard on the application of the complainants therein for the issuance of a preliminary injunction pursuant to the prayer of the bill, upon consideration, the court being of opinion that it is without jurisdiction to grant the relief prayed for, which is in effect the issuance of a writ of mandamus (Knapp v. Lake Shore Ry. Co., 197 U. S. 536, 25 Sup. Ct. 538, 49 L. Ed. 870; Rosenbaum v. Bauer, 120 U. S. 450, 7 Sup. Ct. 633, 30 L. Ed. 743), the application for the preliminary relief sought is denied.
Because of the above-stated conclusion, it is deemed unnecessary to pass upon other considerations advanced in behalf of the defendants against the granting of the relief sought.